Foster, J.
We entertain no doubt of the correctness of the ruling that, by the terms of the written agreement, the defendant Dunbar was made a copartner with L. C. Clark. Pratt v. Langdon, 12 Allen, 544, and 97 Mass. 97. But the partnership agreement did not state the style of the firm ; and it was *432material to show that the notes indorsed “ L. C. Clark & Co.’ had been given by and in the name of the partnership which the writing disclosed. L. C. Clark, being a witness, testified, among other things, that such was the style of the firm. To contradict him, the defendant offered the papers in the insolvency proceedings by Clark. They were admissible to show that, by the style of L. C. Clark & Co., he had signed notes which were his own personal debts only, and not those of the partnership formed under the written agreement between himself and Dunbar. It was material, and important, to show not only the existence of the copartnership between Clark and Dunbar, but that the indorsements in suit had been made by that firm. The papers offered tended to contradict Clark’s testimony on that subject, and to show, contrary to it, that the style of L. C. Clark & Co. was used by him in his private and individual business. Wherever a witness has testified to any material facts, any acts or declarations of his which appear to be inconsistent with his version at the trial are competent by way of contradiction.

Exceptions sustained.